Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Ore appeals the district court’s order dismissing his employment discrimination complaint without prejudice for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ore v. Residence Inn Marriott, No. 2:11-cv-00150-RGD-FBS (E.D. Va. Apr. 21 & 22, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *574and argument would not aid the decisional process.

AFFIRMED.